RENDERED: APRIL 16, 2021; 10:00 A.M.
                   NOT TO BE PUBLISHED

            Commonwealth of Kentucky
                   Court of Appeals

                      NO. 2019-CA-0374-MR


REBECCA CUNDIFF, AS THE
EXECUTRIX OF THE
ESTATE OF PHILLIP CUNDIFF                            APPELLANT



           APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE OLU STEVENS, JUDGE
                   ACTION NO. 16-CI-003504



DR. ALLEN CHENG, UNIVERSITY OF
LOUISVILLE PHYSICIANS, INC.;
KENTUCKY ONE HEALTH, INC.; AND
JEWISH HOSPITAL & ST. MARY’S
HEALTHCARE, INC.                                     APPELLEES


AND                  NO. 2019-CA-0457-MR


KENTUCKY ONE HEALTH, INC. AND
JEWISH HOSPITAL & ST. MARY’S
HEALTHCARE, INC.                            CROSS-APPELLANTS



        CROSS-APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE OLU STEVENS, JUDGE
                  ACTION NO. 16-CI-003504
REBECCA CUNDIFF, AS THE
EXECUTRIX OF THE
ESTATE OF PHILLIP CUNDIFF                                                CROSS-APPELLEE



                                           OPINION
                                          AFFIRMING

                                         ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

ACREE, JUDGE: Rebecca Cundiff, as Executrix of the Estate of Phillip Cundiff,1

appeals the Jefferson Circuit Court’s pre-trial partial summary judgment that

Jewish Hospital & St. Mary’s Healthcare, Inc. and KentuckyOne Health, Inc.

(Jewish Hospital)2 are not vicariously liable for Dr. Erik Dowden’s alleged medical

negligence. Cundiff also appeals the denial of his motion to strike a juror for cause

and his motion for a new trial, and/or to alter, amend, or vacate the verdict.

               Because we affirm the jury verdict and judgment, and interlocutory

summary judgment, Jewish Hospital’s prophylactic cross-appeal is moot.




1
  Phillip Cundiff passed away after the trial of his case but before taking this appeal. The Estate
substituted as the proper party to pursue appellate review. For simplicity, this Court will refer to
the Appellant as Cundiff, using masculine pronouns.
2
 KentuckyOne Health is affiliated with, and has an ownership interest in, Jewish Hospital & St.
Mary’s Healthcare, Inc.

                                                -2-
                                BACKGROUND

            On July 24, 2015, Cundiff underwent open-heart quadruple bypass

surgery at Jewish Hospital, in Louisville. Appellee Dr. Allen Cheng, an employee

of Appellee University of Louisville Physicians, Inc., performed the procedure.

Cundiff subsequently experienced significant bleeding. Dr. Cheng ordered his

chest immediately reopened to address the problem. The nature of the

complication required Dr. Cheng to open and close Cundiff’s chest multiple times

before the bleeding was controlled by packing surgical sponges around his heart.

            By July 29, 2015, Cundiff sufficiently recovered to enable Dr. Cheng

to perform a chest washout and closure, a follow-up procedure intended to remove

the surgical sponges and permanently close his chest. During the procedure, Dr.

Cheng removed two sponges not listed in Cundiff’s medical chart. There was

apparent confusion regarding the number of sponges packed in Cundiff’s chest. To

ensure all sponges were removed, Dr. Cheng ordered X-rays. The X-rays were

read by Dr. Erik Dowden, a radiologist employed by Radiology Specialists of

Louisville, a physicians group contracted to provide such services.

            Dr. Dowden reported no sponges in Cundiff’s chest. Dr. Cheng

closed Cundiff’s chest and sent him to the ICU to recover. A CT scan contradicted

Dr. Dowden’s report and showed two surgical sponges remaining in Cundiff’s

chest cavity and causing significant permanent injury.


                                        -3-
                 Cundiff filed a medical negligence claim against Dr. Cheng,

University of Louisville Physicians, Inc., and Jewish Hospital. Because the

limitations period had lapsed for actions against Dr. Dowden and his employer,

neither was named as a defendant. However, Cundiff amended his claim against

Jewish Hospital to allege its vicarious liability for Dr. Dowden’s negligence based

on the doctrine of respondeat superior and ostensible agency principles.

                 Discovery reached a point regarding the vicarious liability claim that

both Cundiff and Jewish Hospital concluded there were no genuine issues of

material fact. Consequently, each moved for partial summary judgment on that

issue. The circuit court concluded, on these undisputed facts, that Dr. Dowden was

not Jewish Hospital’s actual or ostensible agent; therefore, Jewish Hospital was not

vicariously liable for Dr. Dowden’s conduct.3 The circuit court entered its partial

summary judgment on this issue on December 19, 2018, a few weeks before trial.

                 The jury trial commenced on January 14, 2019. During voir dire,

Juror 2225780 said his wife was a nurse who previously worked at Jewish Hospital

and was then employed at a KentuckyOne affiliate. Cundiff moved to strike the

juror from the pool for cause. After considering the juror’s statement that he did

not think these facts would cause him to hesitate in ruling for Cundiff if his claim

was supported by the evidence, the circuit court denied the motion. Cundiff


3
    Two radiologists were named in the order. Only Dr. Dowden’s status is at issue in this appeal.

                                                 -4-
declined to remove the juror by peremptory strike. The case proceeded to trial, and

the jury returned a verdict in favor of all defendants.

             Cundiff filed motions pursuant to Kentucky Rule of Civil Procedure

(CR) 59 but the circuit court denied the motions. These appeals followed.

                                     ANALYSIS

             On direct appeal, Cundiff argues the circuit court: (1) erroneously

granted partial summary judgment in favor of Jewish Hospital when it determined

Dr. Dowden was not its actual or ostensible agent; (2) abused its discretion by

failing to strike Juror 2225780; and (3) abused its discretion by failing to grant his

motions brought pursuant to CR 59.

1. Partial Summary Judgment

             “The standard of review on appeal of summary judgment is whether

the trial court correctly found there are no genuine issues of material fact and the

moving party is entitled to judgment as a matter of law.” Carter v. Smith, 366

S.W.3d 414, 419 (Ky. 2012). “The record must be viewed in a light most

favorable to the party opposing the motion for summary judgment and all doubts

are to be resolved in his favor.” Steelvest, Inc. v. Scansteel Serv. Ctr., Inc., 807

S.W.2d 476, 480 (Ky. 1991). We review the substance of the circuit court’s ruling

on a summary judgment motion de novo. Blankenship v. Collier, 302 S.W.3d 665,

668 (Ky. 2010).


                                          -5-
A. Respondeat superior liability

               The focal point of the parties’ dispute over what they simply call

“actual agency,” is a list of nine (9) factors found in only a portion of subsection

(2) of Section 220 of both the original Restatement of Agency and the Restatement

(Second) of Agency.4 Over the last century, courts used these nine factors in quite

different ways in two separate branches of our jurisprudence.

               The first branch finds its roots in the common law of torts, and it

existed well before our most recent constitution. Sandford v. McArthur, 57 Ky.

411, 417 (1857) (“doctrine respondeat superior . . . always applies in civil suits,

for . . . torts . . . of agents . . . .”). This branch addresses the question whether a

third party is liable to a claimant for a tortfeasor’s negligence based on the doctrine

of respondeat superior.

               The second branch has nothing to do with third-party liability and is a

newer outgrowth of our jurisprudence. It sprouted in the field of employment law

after reform movements succeeded in passing legislation to protect unemployed

and injured workers. What matters is whether an employee-employer relationship

implicates the legislative scheme, not whether the employer was responsible for his


4
  The text of Section 220(2) in the original 1933 Restatement is repeated, nearly word for word, in
the second edition. See Sellards v. B. & W. Coal Co., 358 S.W.2d 363, 364 (Ky. 1962) (“factors
. . . contained in Restatement of the Law of Agency 2d, Section 220, subsection 2, . . . are
substantially the same as the criteria cited in the First Edition of the Restatement of Agency”).
The two versions are essentially interchangeable, although a tenth factor has been added.
Neither party mentions this factor and it has no bearing on our analysis.

                                               -6-
employee’s tortious conduct. This second statute-influenced branch co-opted the

nine factors from the first branch, leading to confusion of the kind seen in the

briefs of all parties to this appeal. Distinguishing these branches from one another

begins with understanding their origins. A good starting point is the nine factors.

              The nine factors were first included in the original Restatement of the

Law of Agency Section 220(2) (1933) because they were among the “traditional

common law factors employed in determining whether an individual is an

employee or independent contractor . . . .” Kentucky Unemployment Ins. Comm’n

v. Landmark Community Newspapers of Kentucky, Inc., 91 S.W.3d 575, 579 (Ky.

2002). In our ancient common law, that meant determining such relationship only

in the context of respondeat superior liability – the only context in which the

factors are found in the Restatement of Agency.

              The factors are nested in the Restatement’s Chapter 7, “Liability of

Principal to Third Person; Torts.” That chapter is divided into topics, and Section

220(2) is part of “Topic 2. Liability for Authorized Conduct or Conduct Incidental

Thereto[.]” Within that topic, Section 220(2) is part of “Title B. Torts of

Servant[.]”

              Title B begins with Section 219, the general rule of respondeat

superior liability, which is found immediately before the nine factors of Section

220. It is entitled, “When Master is Liable for Torts of His Servants.” Pertinent


                                          -7-
here, it says: “A master is subject to liability for the torts of his servants

committed while acting in the scope of their employment.” RESTATEMENT

(SECOND) OF AGENCY § 219(1). Whether vicarious liability is possible therefore

depends on the answer to the question: “Was the alleged tortfeasor the named

defendant’s servant?”

             Right from the start, the Restatement answers the question generally.

Section 2 of the Restatement (Second) of Agency defines “Master,” “Servant,” and

“Independent Contractor” as follows:

             (1) A master is a principal who employs an agent to
             perform service in his affairs and who controls or has the
             right to control the physical conduct of the other in the
             performance of the service.

             (2) A servant is an agent employed by a master to perform
             service in his affairs whose physical conduct in the
             performance of the service is controlled or is subject to the
             right to control by the master.

             (3) An independent contractor is a person who contracts
             with another to do something for him but who is not
             controlled by the other nor subject to the other’s right to
             control with respect to his physical conduct in the
             performance of the undertaking. He may or may not be an
             agent.

RESTATEMENT (SECOND) OF AGENCY § 2 (emphasis added). The master’s ability

(or inability) to control the servant’s work is the key characteristic in defining each

of these three roles. In Section 220, where we find the nine factors, emphasis on

the control element is just as strong. Because context is important, and because no

                                           -8-
Kentucky opinion has yet quoted Section 220 in its entirety, we do so here for the

first time. It reads:

              (1) A servant is a person employed to perform services in
              the affairs of another and who with respect to the physical
              conduct in the performance of the services is subject to the
              other’s control or right to control.

              (2) In determining whether one acting for another is a
              servant or an independent contractor, the following
              matters of fact, among others, are considered:

                        (a) the extent of control which, by the agreement,
                        the master may exercise over the details of the work;

                        (b) whether or not the one employed is engaged in
                        a distinct occupation or business;

                        (c) the kind of occupation, with reference to
                        whether, in the locality, the work is usually done
                        under the direction of the employer or by a specialist
                        without supervision;

                        (d) the skill required in the particular occupation;

                        (e) whether the employer or the workman supplies
                        the instrumentalities, tools, and the place of work
                        for the person doing the work;

                        (f) the length of time for which the person is
                        employed;

                        (g) the method of payment, whether by the time or
                        by the job;

                        (h) whether or not the work is a part of the regular
                        business of the employer;




                                              -9-
                         (i) whether or not the parties believe they are
                         creating the relation of master and servant; and

                         (j) whether the principal is or is not in business.[5]

RESTATEMENT (SECOND) OF AGENCY § 220 (emphasis added). The critical factor

for purposes of respondeat superior liability is control.

                 When the American Law Institute (ALI) published Restatement

(Third) of Agency, Section 7.07 replaced Section 220, and it eliminated the nine

factors to focus on control as the critical factor justifying a master’s respondeat

superior liability. It states:

                 (1) An employer is subject to vicarious liability for a tort
                 committed by its employee acting within the scope of
                 employment.

                 (2) An employee acts within the scope of employment
                 when performing work assigned by the employer or
                 engaging in a course of conduct subject to the employer’s
                 control. An employee’s act is not within the scope of
                 employment when it occurs within an independent course
                 of conduct not intended by the employee to serve any
                 purpose of the employer.

                 (3) For purposes of this section,

                         (a) an employee is an agent whose principal
                         controls or has the right to control the
                         manner and means of the agent’s
                         performance of work, and




5
    See, supra, footnote 4.


                                              -10-
                    (b) the fact that work is performed
                    gratuitously does not relieve a principal of
                    liability.

RESTATEMENT (THIRD) OF AGENCY § 7.07 (2006) (emphasis added). The ALI

explains the rationale for the Restatement’s emphasis on control as follows: “An

employer’s ability to exercise control over its employees’ work-related conduct

enables the employer to take measures to reduce the incidence of tortious conduct.”

Id. at comment b.

            Why do the parties appealing this tort case struggle so with these nine

factors? The answer is that our opinions have not clearly explained why

respondeat superior jurisprudence always emphasizes the control element, while

non-respondeat superior jurisprudence had good reasons to, and does, de-

emphasize it. The explanation is traceable to that near-century-old, previously

mentioned legislation protecting the American worker.

            In 1936, three years after publication of the original Restatement of

Agency, our legislature was “besieged and confronted with demands [for] . . . a

Social Security Statute, in the form of unemployment compensation, the enactment

of which laws would require the Legislature to make an annual appropriation

unprecedented in its amount.” Martin v. Louisville Motors, 276 Ky. 696, 125

S.W.2d 241, 244 (1939). The solution was to tax employers on their number of

employees, and the tax collectors liberally defined the statutory term “employee.”


                                       -11-
             The new legislation did not provide a definition and, so, the first

Kentucky opinion to cite the Restatement of Agency’s respondeat superior

liability rules was not a tort case. It was a tax case. In Barnes v. Indian Refining

Company, a petroleum refiner objected that taxing authorities were defining

“employees” under the Unemployment Compensation Law broadly enough to

include independent contractors. 280 Ky. 811, 134 S.W.2d 620, 621 (1939). The

tax collectors concluded Indian Refining’s independent contractor “who operates

bulk stations for the handling of the company’s petroleum products, on

consignment . . . is an employee of the company within the meaning of the

Unemployment Compensation Laws.” Id. Rejecting the tax collector’s

conclusion, the Court cited Section 220, stating:

             Whether or not the facts of a particular situation give rise
             to the relationship of servant or of independent contractor
             to the one for whom an individual is acting must, of
             course, to some extent be a matter of degree. See,
             Restatement of the Law of Agency, Section 220.

Id. at 624. Beyond the respondeat superior context for which they were designed,

the factors in Section 220(2) proved helpful in determining the employee-employer

relationship for tax purposes. Id. at 623 (concluding in this context “‘employer and

employee’ . . . are synonymous with . . . master and servant”).

             In Barnes, the Court notably rejected the tax collector’s public policy

argument “that the employment referred to in the Act is broader in its scope than


                                         -12-
the ordinary master and servant relationship.” Id. at 622. The Court saw no need

to deviate from the requirement of strictly construing taxing statutes just because

the tax aided the unemployed. But a workers’ compensation expert did.

             After Barnes, and before the ALI published Restatement (Second) of

Agency in 1958, Professor Arthur Larson published his much-heralded work that

became known simply as Larson’s Workmen’s Compensation Law (1952). He

incorporated, word-for-word, only that part of Section 220(2) that made up the

nine factors and discussed them in the distinct context of workers’ compensation

law. 1 Larson, Workmen’s Compensation Law, § 43.10, p. 624 (1952). Larson

distinguished his use of the nine factors in the workers’ compensation context by

rejecting the master’s control as the critical factor, stating:

             “Should he [the claimant] be deprived of compensation
             because of the vicarious liability requirement of control of
             the details of the work? If, then, control of the details of
             the work should not be the most relevant factor for
             compensation purposes, which of the listed factors should
             be? The answer, it is submitted, should be this: the nature
             of the claimant’s work in relation to the regular business
             of the employer.” (Emphasis added.).

Id. (quoted in Ratliff v. Redmon, 396 S.W.2d 320, 325 (Ky. 1965)). Professor

Larson thus indicated that in the context of the workers’ compensation laws the

nature of the work is “the most relevant factor” and not the master’s control.

             When Kentucky’s high court decided its next workers’ compensation

case, it cited Larson’s Workmen’s Compensation Law and effectively declared its

                                          -13-
independence from the Restatement of Agency, stating, “the approach to be used is

that of determining the relation of employer-employee under the Workmen’s

Compensation Act rather than of master and servant or principal and agent in tort

actions. The workmen’s compensation approach is broader and uses a more liberal

construction favoring the employee.” Brewer v. Millich, 276 S.W.2d 12, 15 (Ky.

1955) (citing Larson’s Workmen’s Compensation Law, Vol. 1, § 44.31, p. 643).

             Paradoxically, before the ink was dry on Brewer, the Court addressed

the next workers’ compensation case as if it were a respondeat superior tort case.

Said the majority, “The primary test in determining the status of a workman, is

whether the employer has the right of control over the worker.” New Independent

Tobacco Warehouse, No. 3 v. Latham, 282 S.W.2d 846, 848 (Ky. 1955). Justice

Milliken tried in vain to prevent this backslide, stating in his dissent:

             The elements quoted from the Restatement of the Law of
             Agency [the nine factors] represent an analysis of common
             law relationships in an effort to determine, for example,
             whether an individual was a servant so that the master
             could be made liable for his acts. However, Workmen’s
             Compensation laws are social in purpose, and the
             employer or master is relieved of unlimited common law
             liability to his employee by assuming a limited liability to
             him regardless of fault. As a consequence, the standard
             for determining whether an individual is an employee for
             purposes of Workmen’s Compensation is, and should be,
             much more elastic than the standard applied for
             determining whether an employer is responsible for the
             acts of another person . . . .

Id. at 849 (Milliken, J., dissenting) (emphasis added).

                                          -14-
              Back and forth went the non-respondeat superior case law. Just two

years after New Independent, the Court addressed another unemployment taxation

case. The Court followed the specific tax-case precedent established in Barnes v.

Indian Refining to decide Sturgill v. Barnes,6 300 S.W.2d 574 (Ky. 1957),

abrogated by Landmark Community Newspapers, 91 S.W.3d 575. Sturgill

reiterates the primacy of the control element, notwithstanding the court was not

deciding a respondeat superior case. The Court said, “[W]hether a person is an

employe or an independent contractor is to be determined under the common law

rules of master and servant” and “the chief criterion is the right to control the

details of the work.” Id. at 577. Thus, this branch of non-respondeat superior

jurisprudence continued to meander.

              In the early 1960s, our high court seemed to be getting back on a

course more consistent with Professor Larson and Brewer and Justice Milliken

when it decided Cove Fork Coal Co. v. Newcomb, saying:

              [T]he approach to be used in determining the relationship
              of    employer-employee        under    the   Workmen’s
              Compensation Act is broader and uses a more liberal
              construction favorable to the employee than the approach
              used in determining the relationship of master and servant
              or principal and agent in tort actions.

              In [a workers’ compensation action] the creation of the
              employer-employee relationship does not require actual
6
 V.E. Barnes was a party in both these cases. According to a historical marker erected in
Christian County by his friends in 1959, Vego E. Barnes (1889-1962) served some fifty years in
county, state, and federal government.

                                             -15-
             and intimate control of the details of the work being
             performed, and it was indicated that all nine [Section
             220(2) factors] were significant in giving aid to the
             solution of this problem in compensation cases.

343 S.W.2d 838, 840 (Ky. 1961) (citation omitted). At least in the workers’

compensation area, the non-respondeat superior jurisprudence seemed to be

settling. See Sellards, 358 S.W.2d at 364 (“No one of these factors is

determinative, and each case must be decided on its own particular facts.” (quoting

Locust Coal Company v. Bennett, 325 S.W.2d 322, 324 (Ky. 1959)). At least this

branch seemed to be distancing itself from the Restatement of Agency.

             In 1965, obviously influenced by Professor Larson’s work and not the

Restatement of Agency, Kentucky’s high court rendered what has been called a

seminal case in Kentucky workers’ compensation law, Ratliff v. Redmon, 396

S.W.2d 320 (Ky. 1965). The opinion made no mention of the Restatement. It did

not need to. The nine factors were quoted with attribution only to page 624 of

Larson’s Workmen’s Compensation Law. Id. at 324. In the context of workers’

compensation jurisprudence, the nine factors took on a life of their own, entirely

disengaged from the rest of the Restatement of Agency, and especially disengaged

from Section 2 and Section 220(1), both of which undeniably emphasized the

element of the master’s control of the servant’s work.

             But at the end of the 1960s, just when the fog seemed to clear, the

Court equivocated a bit, and “determined that four of the nine factors were of

                                        -16-
paramount importance . . . .” Purchase Transp. Servs. v. Estate of Wilson, 39

S.W.3d 816, 818 (Ky. 2001) (citing Chambers v. Wooten’s IGA Foodliner, 436

S.W.2d 265, 266 (Ky. 1969)). In Purchase Transport, the Court traced a special

reliance on those four factors through Husman Snack Foods Co. v. Dillon, 591

S.W.2d 701, 703 (Ky. App. 1979), and Uninsured Employers’ Fund v. Garland,

805 S.W.2d 116 (Ky. 1991). After describing this emphasis on four of the factors,

Purchase Transport is unclear whether it actually applied that approach. Purchase

Transp., 39 S.W.3d at 818-19. It was past time for clarity.

             In a 2002 opinion, the Supreme Court first stated the obvious: “It is

evident that the case law is not in total harmony.” Landmark Community

Newspapers, 91 S.W.3d at 580. “We now correct this inconsistency[,]” said the

Court. But did it? The opinion “hold[s] that not one of the aforementioned factors

is determinative, and every case, where it must be determined whether an

individual is an employee or an independent contractor for unemployment

insurance purposes, needs to be resolved on its own facts.” Id. (emphasis added).

The Court thus discussed the confusion that occurred most frequently in workers’

compensation cases, then selected one workers’ compensation case to follow

(Locust Coal, 325 S.W.2d at 324), and then applied the clarified rule, not in a

workers’ compensation case, but in the unemployment insurance benefits case it

was deciding. Landmark Community Newspapers, 91 S.W.3d at 580.


                                        -17-
              Notwithstanding the Court’s qualifying language highlighted in the

previous quote, it is not logical that the Court intended to limit the rule in

Landmark Community Newspapers to unemployment insurance cases. It must at

least apply to the line of workers’ compensation cases it expressly purported to

clarify. But there have been even more sub-classes of non-respondeat superior

cases that applied the nine factors without emphasizing the control factor.7 We

conclude the rule must apply to all non-respondeat superior cases, and only to

non-respondeat superior cases.

              The foregoing helps explain the confusion leading to the parties’

indiscriminate citation of both respondeat superior cases and non-respondeat

superior cases. The latter cases cited do not illuminate the doctrine of respondeat

superior. In those cases, the master’s control is not paramount. To be clear,




7
  The factors have been used to resolve insurance coverage issues; i.e., whether an accident
victim was an employee covered under the Workers’ Compensation Act or an independent
contractor entitled to claim under the employer’s auto liability policy, Kentucky Farm Bur. Mut.
Ins. Co. v. Snell, 319 S.W.2d 462, 464 (Ky. 1958), and when a decedent’s heirs, asserting their
lost loved one was an employee, claimed benefits under a company’s group life insurance policy.
Mullins v. Western Pioneer Life Ins. Co., 472 S.W.2d 494, 495 (Ky. 1971).

        In Brown v. CSX Transp., Inc., the factors were used to deny a claim under the Federal
Employers’ Liability Act because the claimant was not an employee of a federal employer. 13
S.W.3d 631, 633 (Ky. App. 1999). This Court cited the nine factors to hold that the owner of a
company was not his own employee for unemployment insurance purposes. Borkowski v.
Commonwealth, 139 S.W.3d 531, 533 (Ky. App. 2004). We even used the factors in a
mechanic’s lien case to conclude a pre-lien notification requirement was not satisfied by notice
to a general contractor who was not the land owner’s agent, much less his servant. Brock v. Pilot
Corp., 234 S.W.3d 381, 385 (Ky. App. 2007).


                                              -18-
however, the master’s control over his servant, and thereby his ability to safeguard

against the servant’s tort, is the raison d’être of respondeat superior liability.

             This control concept was engrained in Kentucky common law before

the Restatement of Agency and before passage of legislation to protect workers.

             The power of control . . . is the test of liability, under the
             maxim respondeat superior. If the master cannot
             command the alleged servant, then the acts of the latter are
             not his, and he is not responsible for them. If the principal
             cannot control and direct the alleged agent, then he is not
             his agent, and the principal is not liable for his acts or his
             omissions. In such case the maxim respondeat superior
             has no application, because there is no superior to respond.
             In an action against an alleged master or principal for the
             act of his alleged servant or agent under the maxim
             respondeat superior, there can be no recovery in the
             absence of the right and power in the former to command
             or direct the latter in the performance of the act charged,
             because in such a case there is no superior to answer.

Commonwealth v. Louisville & N.R. Co., 189 Ky. 309, 224 S.W. 847, 848-49

(1920) (citation and internal quotation marks omitted).

             Nothing changed when the Restatement came into being, and

Kentucky courts soon began relying on it. The Restatement of Agency was first

cited in a respondeat superior case in 1943 when Barney Akers’ wife “stumbled

and fell over some newspapers in the vestibule of Katterjohn’s Drug Store in

Paducah and sustained an injury to her arm and shoulder.” Courier Journal &

Louisville Times Co. v. Akers, 295 Ky. 745, 175 S.W.2d 350, 351 (1943). Mrs.

Akers sought to hold the newspaper liable. Discovery revealed that “Howard

                                          -19-
Randle, manager and operator of the Yellow Cab Company, got [the bundle of

newspapers] at the railway station for the purpose of delivering them to three

places in the city. For this service he was paid by the month by the appellant,

according to the number of trips he made during that time.” Id.

             It is obvious that the Court in Courier Journal seamlessly melded into

our common law of respondeat superior the ALI’s original Restatement of

Agency, quoting it directly, as follows:

             “A principal employing another to achieve a result but not
             controlling nor having the right to control the details of his
             physical movements is not responsible for incidental
             negligence while such person is conducting the authorized
             transaction. * * *” Restatement, Agency, § 250.

Id. at 352. When Mrs. Akers tried a different angle – that Randle could not be an

independent contractor because he had no enforceable independent contract – the

Court specifically quoted Section 220:

             Another position taken by Mrs. Akers is that Randle could
             have been nothing more than an agent or employee of the
             appellant, because he had no enforceable contract and
             could have been discharged at any time. Assuming, as
             Mrs. Akers contends, that Randle was an agent, under the
             facts in this case he would still come under the rule in
             Restatement, Agency, § 220, p. 485, wherein it is said: “*
             * * An agent who is not subject to control as to the manner
             in which he performs the acts that constitute the execution
             of his agency is in a similar relation to the principal as to
             such conduct as one who agrees only to accomplish mere
             physical results. For the purpose of determining liability,
             they are both ‘independent contractors’ and do not cause
             the person for whom the enterprise is undertaken to be

                                           -20-
                 responsible. * * *” Whether the contract was binding or
                 not is immaterial in this case.

Id. (emphasis added). The Court thus recognized a master could not be vicariously

liable for the conduct of a “non-servant agent” – i.e., a person who although an

agent was not a servant subject to the master’s control. This concept was made

clearer a decade and a half later when the ALI updated the language of Section 250

to read as follows:

                 A principal is not liable for physical harm caused by the
                 negligent physical conduct of a non-servant agent during
                 the performance of the principal’s business, if he neither
                 intended nor authorized the result nor the manner of
                 performance, unless he was under a duty to have the act
                 performed with due care.

RESTATEMENT (SECOND) OF AGENCY § 250 (emphasis added) (referring to master’s

direct liability for breach of non-delegable duty described in Section 214, “Failure

of Principal to Perform Non-delegable Duty”); see also id. at Section 220 comment

e.8


8
    This comment, entitled “Independent contractors,” states:

         The important distinction is between service in which the actor’s physical activities
         and his time are surrendered to the control of the master, and service under an
         agreement to accomplish results or to use care and skill in accomplishing results.
         Those rendering service but retaining control over the manner of doing it are not
         servants. They may be agents, agreeing to use care and skill to accomplish a result
         and subject to the fiduciary duties of loyalty and obedience to the wishes of the
         principal; or they may be persons employed to accomplish or to use care to
         accomplish physical results, without fiduciary obligations, as where a contractor is
         paid to build a house. An agent who is not subject to control as to the manner in
         which he performs the acts that constitute the execution of his agency is in a similar
         relation to the principal as to such conduct as one who agrees only to accomplish

                                                 -21-
               While the nine factors were serving our non-respondeat superior

jurisprudence as a crutch in its struggle to find footing, Kentucky respondeat

superior jurisprudence applied the full Restatement in a long line of cases,

steadfastly consistent with the analysis in Courier Journal. In each case, the

decisive factor was whether the master controlled or had the right to control the

specific work of the alleged tortfeasor.9

               In 2006, when the third edition of the Restatement was published, the

nine factors were removed in favor of a new section that functioned as “a

consolidated treatment of topics covered in several separate sections of

Restatement Second, Agency, including §§ 219 [and] 220 . . . .” RESTATEMENT




       mere physical results. For the purpose of determining liability, they are both
       “independent contractors” and do not cause the person for whom the enterprise is
       undertaken to be responsible, under the rule stated in Section 219.

(Emphasis added.)
9
  Some of these published respondeat superior cases, in chronological order, that relied on the
Restatements of Agency include: Sam Horne Motor & Implement Co. v. Gregg, 279 S.W.2d
755, 756 (Ky. 1955) (“control by the company . . . probably the most significant consideration”);
Ambrosius Industries, Inc. v. Adams, 293 S.W.2d 230, 236-37 (Ky. 1956) (not error to instruct
jury as to single factor of control); Fisher Equip. Co. v. West, 365 S.W.2d 319, 321 (Ky. 1962);
Coleman v. Baker, 382 S.W.2d 843, 846 (Ky. 1964) (“ultimate test is the control reserved or
exercised by the employer”); Rankin v. Blue Grass Boys Ranch, Inc., 469 S.W.2d 767, 775 (Ky.
1971) (master’s control of alleged tortfeasor predominant factor), superseded by statute on other
grounds as stated in Mills v. Commonwealth, 2004-SC-0140-MR, 2005 WL 2317982 (Ky. Sept.
22, 2005); Ellis v. Jordan, 571 S.W.2d 635, 639 (Ky. App. 1978); Brooks v. Grams, Inc., 289
S.W.3d 208, 212 (Ky. App. 2008) (“right to control is considered the most critical element in
determining the principal’s liability for the tortious acts of an agent”); Collins v. Appalachian
Research and Defense Fund of Kentucky, Inc., 409 S.W.3d 365, 369 (Ky. App. 2012)
(emphasizing Restatement (Third) of Agency Section 7.07 focuses on employee being “subject
to the employer’s control”).

                                              -22-
(THIRD) OF AGENCY § 7.07, Reporter’s Notes a. (2006). Our Supreme Court

approved of the Restatement’s third edition and specifically relied upon Section

7.07 to decide the respondeat superior case of Papa John’s International, Inc. v.

McCoy, 244 S.W.3d 44, 51 (Ky. 2008).

             In 2016, the Supreme Court said, “Under the common law doctrine of

respondeat superior, ‘a principal is vicariously liable for damages caused by torts

of . . . an agent or subagent, other than an independent contractor, acting on behalf

of and pursuant to the authority of the principal.’” Saint Joseph Healthcare, Inc. v.

Thomas, 487 S.W.3d 864, 876 (Ky. 2016) (Supreme Court’s emphasis) (quoting

Taylor v. Jewish Hosp. & St. Mary’s Healthcare, Inc., 26 F. Supp. 3d 642, 648

(W.D. Ky. 2014)). This language is a little less direct than that of the Restatement,

but its meaning and effect are identical. The proponent of vicarious liability based

on the doctrine of respondeat superior liability must establish that the alleged

agent was a servant and not an independent contractor. Proving the tortfeasor was

the master’s servant is accomplished by evidence that the master controlled the

conduct of the servant that resulted in the tort.

             When Cundiff argues that none of the nine factors carries greater

weight in this case than any other, he is relying on non-respondeat superior

jurisprudence inapplicable to this respondeat superior case. On the pivotal

question whether Jewish Hospital controlled Dr. Dowden, Cundiff’s candor is


                                          -23-
decisive. To quote his own brief, “Jewish Hospital did not control the radiologists’

work.” (Appellant’s brief, p. 15).

             Still, Cundiff argues that because some of the nine factors weigh

against Jewish Hospital, the jury should decide whether Dr. Dowden is its servant.

We disagree. What we said years ago on this subject remains so today:

             We believe one word is necessary concerning submission
             of the question of agency to the jury. In Restatement
             (Second) of Agency § 220 (1958) in Comment C to
             Subsection (1) at 487 we find:

                   If the inference is clear that there is, or is not
                   a master and servant relation, it is made by
                   the court; otherwise the jury determines the
                   question after instruction by the court as to
                   matters of fact to be considered.

Ellis v. Jordan, 571 S.W.2d 635, 639 (Ky. App. 1978). The inference is clear in

this case that Jewish Hospital was not in a position of control over the conduct of

Dr. Dowden and, therefore, Dr. Dowden was not Jewish Hospital’s servant when

he allegedly committed a tort.

             We conclude the circuit court correctly found, as a matter of law, that

Jewish Hospital was not liable to Cundiff on a theory of respondeat superior.

B. Ostensible agency

             The circuit court found no genuine issue of material fact whether Dr.

Dowden was Jewish Hospital’s ostensible agent and concluded the hospital was

entitled to judgment as a matter of law. The order states:

                                         -24-
             There is no evidence to support any claim of ostensible
             agency as [Cundiff] did not personally observe the
             radiologists and the radiologists did not interact with
             [Cundiff] during his treatment. As such, [Cundiff] could
             not have formed any impression that the radiologists were
             employed by or somehow [were] agents of the hospital. In
             addition to the foregoing, [Cundiff’s] deposition
             testimony clearly indicates he knew the various physicians
             and other health professionals who treated him were not
             employees or agents of the Jewish Hospital. [Cundiff]
             argues the fact that the radiologists wore KentuckyOne
             Health name badges should be determinative. For the
             reasons stated, the Court finds this argument unpersuasive.
             There is no genuine issue of material fact and summary
             judgment is appropriate as a matter of law.

(Order, granting summary judgment, Dec. 19, 2018).

             Cundiff relies predominantly on Paintsville Hospital Company v.

Rose, 683 S.W.2d 255 (Ky. 1985), a wrongful death case involving a 16-year-old,

in which a split court held that ostensible agency “is a viable legal theory under our

law” to hold a hospital liable for the negligence of an emergency room physician.

Id. at 256-258 (4-3 majority). The case has limitations. More importantly, it has

been abrogated, in part, by Sneed v. University of Louisville Hospital, 600 S.W.3d

221 (Ky. 2020), an opinion rendered after the parties briefed this case.

             In Paintsville Hospital, after noting that, in other jurisdictions,

ostensible agency “has been generally applied not only to anesthesiologists, but to

pathologists, radiologists, and emergency room physicians,” the Court did not

expand Kentucky law beyond the facts before it, relying only on “cases applying


                                         -25-
ostensible agency to emergency room physicians in circumstances similar to the

present case . . . .” Id. at 257 (emphasis in original). The Court concluded that:

             The circumstances under which the hospital is liable are
             not unlimited. But the operation of a hospital emergency
             room open to the public, where the public comes expecting
             medical care to be provided through normal operating
             procedures within the hospital, falls within the limits for
             application of the principles of ostensible agency and
             apparent authority.

Id. at 258 (emphasis added). Noting “the usual circumstances of the patient at the

time he seeks out the emergency room for treatment[,]” the Court did not make

clear whether its holding applied only to the emergency room scenario. Id.

             Nevertheless, emergency care undertaken by medical professionals

physically interacting with the patient on the one hand, and scheduled medical

procedures involving specialists who never see the patient in person on the other,

present categorically different sets of facts that, generally speaking, make a finding

of ostensible agency less likely in the latter circumstances.

             Paintsville Hospital views the emergency room circumstances

through the eyes of the patient and concludes “it is unreasonable to put a duty on

the patient to inquire of each person who treats him whether he is an employee or

independent contractor of the hospital.” Id. Assessing “the public’s reasonable

expectation of [an] emergency room physician[,]” the Court said, “‘Absent notice

to the contrary,’” an emergency room patient “‘had the right to assume that the


                                         -26-
treatment received was being rendered through hospital employees and that any

negligence associated with that treatment would render the hospital responsible.’”

Id. at 258 (emphasis added) (quoting Arthur v. St. Peters Hospital, 169 N.J. Super.

575, 405 A.2d 443, 447 (1979)).

             Paintsville Hospital does not explain how a hospital assures and

confirms “notice to the contrary,” especially considering “[t]he realities of the

situation” – the justifiably frenetic provision of emergency medical care. Id. at

258. Sneed, supra, brought balance to these considerations.

             In Sneed, a woman suffered post-natal complications and instituted a

lawsuit alleging medical negligence against the two delivery room physicians and

University of Louisville Hospital. 600 S.W.2d at 225. After the circuit court

entered summary judgment in favor of the hospital, the woman appealed, claiming

that despite the physicians’ actual independent contractor relationship with the

hospital, she had the reasonable belief they were the hospital’s agents. She argued

that the physicians were the hospital’s ostensible agents because the hospital did

not notify her adequately to the contrary. Id. at 230.

             Unlike the plaintiff in Sneed, Cundiff was never in the same room as

his alleged tortfeasor and, therefore, no one represented, explicitly or implicitly,

either that Dr. Dowden was an employee or that he was not. Still, Cundiff said the




                                         -27-
determinative factor was Dr. Dowden’s identification badge which included his

name, of course, but also that of Jewish Hospital.

             Cundiff alleges Dr. Dowden (and a second radiologist) “wear

identification badges which are identical in every manner to the badges worn by

Jewish Hospital employees,” that would have given Cundiff the impression “the

radiologists were indeed employees if [he] did meet one of them.” (Appellant’s

brief, p. 18). We agree with Jewish Hospital that these badges, even if Cundiff had

seen them, did not suggest an employment relationship. Jewish Hospital is not

indicated on the badge and only the KentuckyOne logo appears. Similar badges

actually observed by the patient in Sneed and actually including the hospital’s

name were not enough to create the appearance of such a relationship. See Sneed,

600 S.W.3d at 230 (“both doctors wore medical scrubs and name badges [that] . . .

read ‘University of Louisville’”). We fail to see how badges Cundiff never saw on

a doctor he never met could possibly create an impression of an employee-

employer or agent-principal relationship.

             Cundiff relies on Paintsville Hospital’s suggestion of a legal

presumption of Dr. Dowden’s employee status (the opinion uses the word

“assume”). Even if we assume such a presumption ever existed, Sneed explains

how it is rebutted. And it was rebutted here.




                                        -28-
             Specifically, Cundiff says the three consent forms presented to him

did not establish the kind of “notice to the contrary” required by Paintsville

Hospital. (Appellant’s brief, pp. 18-20). Under similar notice-to-the-contrary

facts, Sneed found that treating physicians in the delivery room were not the

hospital’s ostensible agents. The Court explained why.

             Prior to Sneed, the Supreme Court had not considered “what type of

notice is necessary to constitute ‘notice to the contrary,’” but the Court of Appeals

had, in Floyd v. Humana of Virginia, Inc., 787 S.W.2d 267 (Ky. App. 1989). From

Floyd and other cases, the Supreme Court adopted guidance that balances the

patient’s reasonable expectations with the reasonableness of the hospital’s duty.

             Whether a physician should be deemed the hospital’s ostensible agent

“turn[s] on whether the hospital holds its physicians out to be employees or

something else . . . [and i]t is a matter of appearances, fairly chargeable to the

principal and by which persons dealt with are deceived, and on which they rely.”

Sneed, 600 S.W.3d at 233 (Supreme Court’s emphasis; citation and internal

quotation marks omitted). The Court concluded:

             under Kentucky law the actions of the hospital, rather than
             the knowledge of the patient, is controlling in a case where
             the patient is unable to obtain actual knowledge of the
             hospital’s disclaimer. Here, Humana clearly attempted to
             alert the public that its physicians were not employees or
             agents of the hospital. The District Court, therefore,
             properly concluded that the surgical residents were not
             ostensible agents of the hospital.

                                         -29-
Id. (Supreme Court’s emphasis).

             In Sneed and in the case before us, the patient’s testimony established

the respective patient’s knowledge that physicians were not hospital employees.

See id. at 232. In both Sneed and in the case before us, the forms presented to

Cundiff, and those he signed or acknowledged, were imperfect in their design and

execution. See id. at 230-231, 233. The law does not require perfection.

             Paraphrasing Sneed, we conclude that, despite potential ambiguities in

the hospital’s forms, Jewish Hospital took reasonable steps to notify patients they

would be treated by independent contractor physicians. We see no evidence of any

intent to deceive patients into believing that the physicians were Jewish Hospital

employees, nor do we see evidence that the physicians were held out as employees.

Therefore, we hold that no genuine issue of material fact existed as to whether Dr.

Dowden was an ostensible agent of Jewish Hospital. We affirm the Jefferson

Circuit Court in dismissing the claims of vicarious liability against Jewish Hospital

for the conduct of Dr. Dowden.

2. Cundiff failed to preserve his claim that the court erred during voir dire

             During voir dire, prospective jurors were questioned about biases that

might affect their decision if seated on the jury. Juror 2225780 stated his wife was

a nurse at Jewish Hospital for twelve years and is currently employed at “VNA”

home healthcare, a KentuckyOne subsidiary. When asked if he would be

                                        -30-
uncomfortable “sitting in a position of judgment in a case involving nurses,” he

responded, “no, I don’t think so.” When further asked if he would have difficulty

finding in favor of the plaintiff if the evidence indicated the standard of care had

been breached, he replied, “I don’t think so.”

             Cundiff moved to strike Juror 2225780 for cause. The circuit court

denied the motion. Significant to this appeal, Cundiff declined to use a peremptory

strike on Juror 2225780. Instead, Cundiff exhausted his peremptory strikes on

different prospective jurors, and noted, orally, that Juror 2225780 would have been

stricken if he had additional peremptory strikes.

             Our Supreme Court set forth “a definitive statement of the procedure

required to preserve a for cause strike error.” Floyd v. Neal, 590 S.W.3d 245, 250

(Ky. 2019). That Court held:

             to preserve the error that a trial court failed to strike a juror
             for cause a litigant must: (1) move to strike the juror for
             cause and be denied; (2) exercise a peremptory strike on
             said juror, and show the use of that peremptory strike on
             the strike sheet, and exhaust all other peremptory strikes;
             (3) clearly indicate by writing on her strike sheet the juror
             she would have used a peremptory strike on, had she not
             been forced to use a peremptory on the juror complained
             of for cause; (4) designate the same number of would-be
             peremptory strikes as the number of jurors complained of
             for cause; (5) the would-be peremptory strikes must be
             made known to the court prior to the jury being
             empaneled; and (6) the juror identified on the litigant’s
             strike sheet must ultimately sit on the jury.




                                           -31-
Id. at 252. The Court demands strict compliance with the preservation

requirements. See id. at 248-52.

             Cundiff had the opportunity but failed to exercise a peremptory strike

on Juror 2225780. In addition, he did not clearly indicate, in writing, the jurors he

would have excused with a peremptory strike if possible. Accordingly, he has

failed to meet the preservation requirements set forth in Floyd. This Court will not

review an issue not properly preserved for review.

3. Motion for a New Trial

             We decline to review any issues associated with the denial of

Cundiff’s CR 59.05 motion to alter, amend, or vacate because “orders denying CR

59.05 motions are interlocutory and not subject to appellate review.” Ford v. Ford,

578 S.W.3d 356, 359 (Ky. App. 2019).

                                   CONCLUSION

             We affirm the Jefferson Circuit Court. Because we are affirming, we

do not address the issues raised by Jewish Hospital in its cross-appeal.

             ALL CONCUR.




                                        -32-
BRIEFS FOR APPELLANT/ CROSS- BRIEF FOR APPELLEES DR.
APPELLEE REBECCA CUNDIFF:    ALLEN CHENG AND UNIVERSITY
                             OF LOUISVILLE PHYSICIANS,
Andrew S. Epstein            INC.:
Louisville, Kentucky
                             Susan D. Phillips
                             Patricia C. LeMeur
                             David Thompson
                             Louisville, Kentucky

                            BRIEFS FOR APPELLEES/CROSS-
                            APPELLANTS JEWISH HOSPITAL
                            & ST. MARY’S HEALTHCARE,
                            INC. AND KENTUCKYONE
                            HEALTH, INC.:

                            B. Todd Thompson
                            Eleanor M.B. Davis
                            Joseph A. Wright
                            Louisville, Kentucky




                          -33-